 SEL-LOW DISCOUNTYellow Front Stores d/b/a Sel-Low Discount and Re-tail Clerks International Association,Local No. 102,AFL-CIO. Cases 27-CA-3510 and 27-CA-3719August 10, 1973DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOUpon a charge duly filed in Case 27-CA-3510' byRetail Clerks International Association, Local No.102, AFL-CIO, herein called the Union, against Yel-low Front Stores d/b/a Sel-Low Discount, hereincalled Respondent; and upon a charge filed in Case27-CA-3719 2 by the Union against the Respondent,the General Counsel of the National Labor RelationsBoard, by its Regional Director for Region 27, issuedand duly served on the parties an Order consolidatingcases, complaint and notice of hearing dated Decem-ber 15, 1972.The complaint alleges in substance that Respon-dent violated Section 8(a)(1) and (5) of the Act by aunilateral grant of benefits on January 3, 1972; by arefusal to sign a collective-bargaining agreement uponwhich the parties reached full and final accord onOctober 13, 1972; by dilatory bargaining tactics un-dertaken since January 1, 1972; and by a general en-gagement in surface bargaining since January 1, 1972.The Respondent's answer admits certain factual alle-gations of the complaint but denies the commission ofany unfair labor practices.On May 9, 1973, all parties to this proceeding en-tered into a stipulation of facts and of the record. Theparties agreed that the stipulation of facts and of therecord constitutes the entire record and that no oraltestimony is necessary or desired by any of the parties.They waived a hearing before an Administrative LawJudge, the making of findings of facts and conclusionsof law by an Administrative Law Judge, and the is-suance of an Administrative Law Judge's Decision,and submitted the proceeding for findings of fact andconclusions of law and an order directly to the Board.On May 17, 1973, the Board approved the stipulationand ordered the proceedings transferred to the Board.Thereafter, the General Counsel and Respondentfiled briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record herein'This charge was filed on March 27, 1972, and amended on April17, 19722 This charge was filed on December I, 1972and the briefs and makes the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENT449In the course of its business operations within theState of Wyoming,Respondent annually has a grossvolume of business in excess of $500,000 and purchas-es and receives goods and materials valued in excessof $50,000 directly from sources located outside theStateofWyoming.Thecomplaintalleges,Respondent'sanswer admits, and we find that Re-spondent is, and at all times material has been, anemployer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.IITHE LABORORGANIZATIONINVOLVEDThe complaint alleges, Respondent's answer ad-mits, and we find that the Union is, and at all timesmaterial has been, a labor organization within themeaning of Section 2(5) fo the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. The Stipulated FactsOn January 1, 1972,3 Respondent purchased asmall chain of five retail "discount" stores located inColorado and Wyoming. The store which is the sub-ject of the instant proceeding is one of those fivestores and is located in Rock Springs, Wyoming. Theseller and prior owner of these discount stores wasStar Sales Company, d/b/a Sel-Low Stores. The pur-chaser was Valley Distributing Company, which doesbusiness under the name "Yellow Front," and thestore in question here, together with the other storesacquired from Star Sales, has since been designated asa "Yellow Front Store."On February 24, 1971, pursuant to a petition thathad been filed by the Union, the Board conducted anelection at the store here in question 4 As a result ofthat election, the Union was certified as the bargain-ing representative of the employees in the collective-bargaining unit.5 At the time Respondent acquired thestore and assumed control of its operations, it agreedwith the Union to enter into collective-bargainingnegotiations and the first meeting between the partiestook place in Salt Lake City, Utah, in December1971.6 No agreement was reached at this meeting.3All dates are 1972 unless otherwise indicated° Case 27-RC-38785The unit certified was all employees of the Rock Springs, Wyoming,store, but excludingthe storemanagers,assistant store managers,guards andsupervisorsas definedin the Act6 The parties stipulatedthat the Respondentis a successoremployer205 NLRB No. 64 450DECISIONS OFNATIONALLABOR RELATIONS BOARDAt the time of Respondent's takeover of the fivestores, it extended to these stores the then existingwage and fringe benefit program in force at its otherstores so that all its employees would be receiving thesame benefits.' These benefits were new to the RockSprings store and to the other Sel-Low stores andincluded one-half the Blue Cross plan, $2,000 worthof life insurance paid for by Respondent, time-and-a-half the regular rate of pay for holidays worked, a2-week maximum vacation for employees, participa-tion in the company profit-sharing plan, payment oftuition for employees at the local junior college, andan employee's discount privilege of 25 percent onmerchandise bought from Respondent.Thereafter, on March 7, the employees at the storehere in question filed a decertification petition. Ahearing was scheduled on that petition but before thedate set for the hearing, the Union filed an unfairlabor practice charge in Case 27-CA-3510 and, as aresult, the hearing on the petition was postponed in-definitely.On June 7, Respondent and the Union entered intoa settlement agreement in Case 27-CA-3510 whichwas subsequently approved by the Regional DirectorforRegion 27. The settlement agreement providedthat the Respondent should bargain with the Unionon request regarding wages, hours, and working con-ditions, including but not limited to health benefits,life insurance, holiday pay, vacations, profit sharing,and other fringe benefits. On August 22, the unfairlabor practice case was "closed upon compliance"and was to remain closed as long as there was compli-ance with the terms of the settlement agreement.In accord with the settlement agreement, the Unionwrote Respondent on June 9 requesting meetings fornegotiations but Respondent's attorney responded onJune 13 that the person in charge of Respondent'soperations was then unavailable and that Respondentwould contact the Union in a couple of days. By June28 when it had heard nothing further from Respon-dent, the Union contacted Respondent again askingformeetings and this time requesting copies ofRespondent'sexistingfringebenefitplans.Respondent's attorney sent copies of such plans onJuly 6 and notified the Union that he would be out oftown for a few days but would call the Union toarrange a meeting when he returned. However, havingheard nothing from Respondent, the Union, on Au-gust 17, sent a letter to Respondent's attorney with arevised contract proposal enclosed and again askedforanegotiationmeeting.OnAugust 19,7 The benefits were then in use by Respondent on a companywide basisand the five stores' employees did not receive any benefit that did not alreadyexist in all other of the Yellow Front Stores in the western United StatesRespondent's attorney wrote the Union indicating hewould call during the week of August 28 to schedulea bargaining session. Such contact was made and ameeting was scheduled for September 11 in Seattle,Washington.On September 11, the Union and Respondent's au-thorized representative met in Seattle and concludednegotiations on major portions of a collective-bar-gaining agreement. Agreement was not reached on allmatters at this meeting inasmuch as several itemswere left open subject to further review and discussionbut it was not anticipated that additional meetingswould be necessary.Agreement on all items was reached a short timethereafterand,on September 22, Respondent,through its representative, forwarded to the Union adraft of agreement which had been revised from adraft previously submitted by the Union. The draftwas prepared in accordance with the items formallyresolved at the Seattle meeting and with items subse-quently discussed and agreed on by phone. On Sep-tember 23, the Union signed the contract and mailedit immediately to Respondent for signature.However, it was discovered that, by oversight, theproposed draft contained a provision with respect tounion shop cards which had inadvertently been al-lowed to remain in the union proposal. As soon as theerror was discovered, Respondent, by letter of Sep-tember 27, advised the Union that the provisionshould have been omitted. Respondent received wordfrom the Union on October 13 that the language dele-tion with respect to the provision on union shop cardswas acceptable and agreeable to the Union. There-fore, the parties stipulated that on October 13 theUnion and Respondent had reached a fully negotiat-ed agreement which had been fully reduced to writingwith the exception that a paragraph was to be deletedfrom the draft which was for signature. The Unionhad already affixed its signature to the uncorrecteddraft.On October 27, before the correction of the drafthad been made by Respondent and before it hadexecuted the contract, Respondent was advised byRegion 27 of the Board that the Regional Office hadreceived what amounted to a petition from the em-ployees of the Rock Springs store requesting that anelection be held. The petition was in letter form andthe Regional Office forwarded to the employees ap-propriate forms for the filing of an election petition.After several attempts to reach Respondent's attor-ney by phone, the Union, on November 7, mailed aletter to Respondent which advised that the Union'scalls to Respondent's attorney had not been answeredand inquired as to why the Union had not received thesigned contracts from Respondent. On November 21, SEL-LOW DISCOUNTa union representative called Respondent's attorneyand inquired about the whereabouts of the contract.Respondent's attorney stated that he had been busyin court and had not had the opportunity to revise thecontract. He stated he would do so, however, withinthe next couple of days. Respondent subsequentlyadvised the Board that in view of the employee's peti-tion for decertification, and no contract having beensigned, it could not cause execution of the contract,thereby creating a contract bar to the election sought.On November 22, a formal decertification petitionwas filed on behalf of the employees of the RockSprings store.' The petition was dismissed by the Re-gional Director for Region 27 on December 15 andthis dismissal was upheld by the Board on appeal bythe employees on March 26, 1973.Respondent did not sign the agreed-upon contractand as a result, the Union, on December 1, filed acharge alleging a violation of Section 8(a)(5) of theAct in this refusal.' Thereafter the complaint issuedon December 15 setting aside the prior settlementagreement in Case 27-CA-3510 and consolidatingCases 27-CA-3510 and 27-CA-3719 for hearing.B. Discussionand ConclusionsGeneral Counsel contends that Respondent's unila-teral grant of benefits to the employees of its RockSprings store in January 1972 was in violation of Sec-tion 8(a)(5) of the Act since Respondent was thenunder a duty to bargain with the Union about thesebenefits and failed to do so. Respondent argues thatthe benefits given the Rock Springs store employeeswere only those previously existing benefits which hadalready been given to all its employees in all its storesin the Western states and were the same benefits si-multaneously given to the employees in the other fourSel-Low stores it had acquired. Respondent arguesthat the extension of these benefits was in no waydesigned to interfere with the employees' rights underthe Act but merely represented its decision to extendits benefits program consistently to all its employees.We find, in agreement with the General Counsel,that Respondent's unilateral grant of benefits in Janu-ary 1972 to the employees of its Rock Springs, Wyo-ming, store was in violation of Section 8(a)(5) of theAct.As a successor employer, Respondent was obligat-ed to bargain with the incumbent Union.1°In lineswith this obligation, the parties agreed to enter intocollective-bargaining negotiations and in fact heldsCase 27-RD-2779 Case 27-CA-371910N L R Bv.BurnsInternationalSecurity Services, Inc,406 U.S 272(1972)451their firstmeetingin December 1971, a month beforeRespondent formally took control of the RockSprings store.However, notwithstandingitsagree-ment to negotiate with the Union, Respondent, whenittook over the Rock Springs store, unilaterallychanged the working conditions of the employeesthere by its extension to them of the thenexistingwage and fringe benefit program in force atits variousotherstores.While the Supreme Court stated inBurnsthat a successor employer is ordinarily free toset ini-tial terms on which it will hire the employees of apredecessor, the Court also noted that once the suc-cessor employer's obligation to bargain with theunion has become apparent, the employeris no longerfree to unilaterally alter the employees' working con-ditions."In the instant case, by the time Respondentmade its unilateral changes, it had already agreed tobargain with the Union as the employees'representa-tive, as the parties stipulated, and hence its obligationto bargain with the Union had become already appar-ent when it instituted the changes.In such a situation,its January 1972 grant of benefits was in violation ofSection 8(a)(5) of the Act.12General Counsel contends that Respondent's refus-al to sign the contract agreed to on October 13 is aviolation of Section 8(a)(5) of the Act, while Respon-dent contends that, since the contractwas not signedby both parties at the time the decertification petitionwas filed on November 22, the petition was timelyfiled and the employees should be allowedan elec-tion."It was stipulated by all the parties to this proceedingthat on October 13 the Union and Respondentreached a fully negotiated agreement which had beenreduced to writing with the sole exception that Re-spondent was to delete one paragraph from the draftwhich was for signature. Notwithstanding the factthat the parties had reached full agreementon a con-tract and that only one paragraph, inadvertentlyplaced in the contract, was to be deleted, Respondentnever made the necessary deletion and return of theproposal to the Union for its signature. Instead itdelayed resolution of this simple clerical matter for aperiod of 39 days until the employees filed their for-mal election petition. During this time period, theUnion many times attempted to contact Respondentas to the reasons for this delay and on that occasionwhen it finally was able to reach Respondent's attor-11Burns, supra12Respondent's contentionthat it merelywished to keep all its employees'benefits consistent does not address itself to the issue at hand Since it wasunder an obligation to bargainwith the Union,it could not, for whateverreason or motivation,grant benefits to its employeeswithout priorconsulta-tion and discussionwith the Union13We note the decertification petition was dismissedby theRegionalDirector on December 15 and an appeal of that dismissal was denied by theBoard onMarch 26, 1973 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDney, the Union was told only that the attorney hadbeen busy in court and had not been able to revise thecontract.14 The decertification petition was filed thefollowing day.As the parties had reached a binding agreement onall of the terms of a collective-bargaining agreementon October 13, we find Respondent's refusal to exe-cute a written agreement embodying the terms thathad been agreed to by the parties to be a violation ofSection 8(a)(5) of the Act.15 Further, we find thatRespondent's inability for 39 days to revise theagreed-upon contract by the simple deletion of oneparagraph constituted a dilatory bargaining tacticand demonstrated that Respondent was not bargain-ing in good faith from October 13 in further violationof Section 8(a)(5) of the Act.16 We find no merit inRespondent's contention that the decertification peti-tion warranted its actions since its refusal to bargain,by (1) its failure to sign the contract, and (2) its dilato-ry bargaining tactics, predated the filing of the peti-tion.We note that Respondent is further precludedfrom using the filing of the decertification petition asan excuse to refrain from bargaining with the Unionbecause of the settlement agreement which it signedin June 1972 and which provided for bargaining withthe Union. The Board has held that where, as here, anemployer has entered into such a settlement agree-ment he must continue bargaining for a "reasonabletime" and may not break off negotiations, merelybecause of the filing of a decertification petition, evenif he believed in good faith that a question concerningrepresentation might exist.17 Thus, even if we were tofind no bad faith in Respondent's delaying the revi-sion of the contract, we would find unjustified itsrefusal to sign the agreed-to contract since such a"reasonable time" as contemplated had not passed.18THE REMEDYHaving found that Respondent has engaged in cer-tain unfair labor practices, we shall order that it ceaseand desist therefrom and take certain affirmative ac-tion designed to effectuate the basic policies of theAct. It has been found that Respondent has refused14We note that this contactwas on November 21, some 38 daysafter theparties reached agreement and some 24days afterRespondentwas initiallynotified of the employees'attempt to secure an election15Lanham HardwoodFlooring Co, Inc,158 NLRB 129,Adams PotatoChi(s,Inc,176 NLRB 130, enfd 430 F 2d 90 (C A 6, 1970)1SeeLozanoEnterprises,143 NLRB 1347, enfd 327 F 2d 814 (C.A 9,1964)17Poole Foundryand MachineCompany,95 NLRB 34, enfd 192 F.2d 740(C A 4, 1951)1s See e g, NJ MacDonald & Sons, Inc155 NLRB 57, enfd 53 LC para11, 241, where the Boardfound that6 months was not a reasonable timewhere it found that the parties were extremely close to an agreement whenthe petition was filedto bargain collectively with Retail Clerks Internation-alAssociation, Local No. 102, AFL-CIO, as the ex-clusiverepresentativeofallemployees in theappropriate unit by unilaterally granting various ben-efits on January 1, 1972. We shall therefore orderRespondent to cease and desist from such unilateralaction.It has also been found that Respondent has refusedto bargaining collectively with Retail Clerks Interna-tional Association, Local No. 102, AFL-CIO, by re-fusing to sign the collective-bargaining agreementupon which it and the aforesaid Union reached agree-ment on October 13, 1972. We shall therefore orderRespondent, upon the Union's request, to sign suchagreement effective October 13, 1972, and to give ret-roactive effect to the terms and conditions of theagreement from October 13, 1972. If no such requestismade, we shall order Respondent, upon request, tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit, and, if an understanding is reached, to embodysuch understanding in a signed contract.19We shall further order that if the Union requestsRespondent to sign the contract agreed to on October13, 1972, that Respondent make whole the employeesin the unit found appropriate herein for any loss ofbenefits they may have suffered from October 13,1972, by reason of Respondent's failure to give effectto the contract agreed upon, until the date of compli-ance with this Order.CONCLUSIONS OF LAW1.Yellow Front Stores d/b/a Sel-Low Discount isan employer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act, and it willeffectuate the policies of the Act to assert jurisdictionherein.2.RetailClerks International,LocalNo. 102,AFL-CIO, is, and at all times material herein hasbeen, a labor organization within the meaning of Sec-tion 2(5) of the Act.3.All employees employed by Respondent at itsRock Springs,Wyoming, store, but excluding thestore managers, assistant store managers, guards andsupervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4 At all times since March 4, 1971, and continuingto date, the Union has been the exclusive collective-bargaining representative of the employees in the unitdescribed above for the purpose of collective bargain-19 Since the scope of our Order would be the same were we to find thatRespondent also bargained in bad faith from June to September 1972 andthat its total approach demonstrated it was engaging in surface bargaining,we do not pass on these further contentions of the General Counsel. SEL-LOW DISCOUNTIng within the meaning of Section 9(a) of the Act.5.By granting vacation allowances, health and lifeinsurance plans, holiday work pay, company profit-sharing plans, payment of tuition for employees at thelocal junior college, and clicoount privileges of 25 per-cent to its employees, on or about January 1, 1972,without notification to or consultation with theUnion, and by refusing since on or about October 13,1972, to sign the collective-bargaining agreement withtheUnion to which Respondent had previouslyagreed, Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(1) and (5) of the Act.6.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that Respondent, YellowFront Stores d/b/a Sel-Low Discount, Phoenix, Ari-zona, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Granting vacation allowances, health and lifeinsurance plans, holiday work pay, company profit-sharing plans, payment of tuition for employees at thelocal junior college, and discount privileges of 25 per-cent to its employees without notification to or con-sultationwithRetailClerksInternationalAssociation, Local No. 102, AFL-CIO.(b)Refusing upon request of the aforesaid Unionto sign the collective-bargaining agreement agreed toon October 13, 1972.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe right to self-organization, to form labor organiza-tions, to join or assist the above-named or any otherlabor organization, to bargain collectively throughrepresentatives of their own choosing, to engage inconcerted activities for the purpose of collective bar-gaining or other mutual aid or protection, and to re-frain from any or all such activities, except to theextent that such right may be affected by an agree-ment requiring membership in a labor organization asa condition of employment.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, forthwith execute and sign thecollective-bargaining contract agreed to on October13, 1972, and give retroactive effect to the terms andconditions of the contract from October 13, 1972, withinterest at 6 percent per annum for the loss of any453benefits which would have accrued to the employeesunder the contract Respondent refused to sign.(b) If no such request is made, then, upon request,bargain collectively with Retail Clerks InternationalAssociation, Local No. 102, AFL-CIO, as the exclu-sive representative of the employees in the appropri-ate unit and, if an understanding is reached, embodysuch understanding in a signed contract.(c)Post at its place of business at Rock Springs,Wyoming, copies of the attached notice marked "Ap-pendix." 20 Copies of said notice, on forms providedby the Regional Director for Region 27, after beingduly signed by Respondent's authorized representa-tive, shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 consec-utive days thereafter, in conspicuous places, includingall places where notices to its employees are custom-arily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for Region 27, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.20 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTEDBY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentPursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuate thepolicies of the National Labor Relations Act, asamended, we hereby notify you:WE WILL NOT grant vacation allowances, healthand life insurance plans, holiday work pay, com-pany profit-sharing plans, payment of tuition foremployees at the local junior college, and dis-count privileges of 25 percent without notifica-tion to and consultation with the Retail ClerksInternational Association, Local No. 102, AFL-CIO.WE WILL, upon request, forthwith execute andsign the collective-bargaining contract which weagreed to with the Union on October 13, 1972,and give retroactive effect to the terms and con-ditions of the agreement from October 13, 1972, 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith interest at 6 percent per annum for the lossof any benefits which would have accrued to theemployees under the contract we refused to sign.If no such request is made, WE WILL, upon re-quest, bargain collectively with Retail Clerks In-ternationalAssociation,LocalNo.102,AFL-CIO,as the exclusive representative of theemployees in the appropriate unit and,if an un-derstanding is reached, embody such under-standing in a signedcontract. The bargainingunit is:All employees employed by us at our RockSprings,Wyoming,store,but excluding thestoremanagers,assistant storemanagers,guards, and supervisors as defined in the Act.WE WILL NOT in any like or related manner in-terfere with,restrain,or coerce our employees inthe exercise of their right of self-organization, toform labor organizations, to join or assist theabove-named or any other labor organization, tobargain collectively through representatives oftheir own choosing,to engage in concerted activi-ties for the purpose of collective bargaining orother mutual aid or protection, and to refrainfrom any or all such activities except to the extentthat such right may be affected by an agreementrequiring membership in a labor organization asa condition of employment.YELLOW FRONT STORESd/b/a SEL-LOW DISCOUNT(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, U.S. Custom House, Room 260, 721-19 Street, Denver, Colorado 80202, Telephone 303-837-3551.